Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 7/21/22 is acknowledged and has been entered.

2.  Applicant  is reminded of Applicant's election without traverse of Group I and species (of primary anchor protein that is a fusion protein comprising a protein sequence for cell surface display of the primary anchor protein comprising a V5 epitope tag, a dock protein comprising a histidine tag and an epitope tag that is c-myc, a pMHC protein comprising a histidine tag, the costimulatory protein is CD80) in Applicant’s amendment and response filed 12/22/21 is acknowledged. 

Claims 1-7 read on the elected species. Search and examination had also been extended to the species recited in instant claims 8-12.  Search and examination are also presently being extended to newly added claims 32 and 33.

Claims 1-12 and newly added claims 32 and 33 are presently being examined.

3.  Applicant’s amendment filed 7/21/22 has overcome the prior rejection of record of claim 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (new matter).  

The Examiner makes of record Lebedeva et al (Abstract of Curr. Opin. Immunol. 2005, 17(3): 251-258) who teach that ICAM-1 is a co-stimulatory ligand promoting activation of T cells as well as an adhesion molecule.

4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 1-12, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

Changes to this rejection are necessitated by Applicant’s amendment filed 7/21/22.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed a composition for activating a T cell with an antigenic peptide specific for said T cell, the composition comprising:
     a) a primary anchor protein comprising a first anchor subunit;
     b) a dock protein comprising
      	1) a first dock subunit that is an orthogonal binding partner of the first anchor subunit; and
	2) a second dock subunit; and
     c) a pMHC protein comprising said antigenic peptide and a second anchor subunit that is an orthogonal binding partner of the second dock subunit, wherein the dock subunits and anchor subunits are selected from the group of elements recited in instant base claim 1 or 8; and  including the limitations recited in the dependent claims, including the composition recited in instant base claim 8 that comprises additional dock-anchors, an adhesion protein and a costimulatory protein, and its dependent claims.

The claim 1 and claim 8 preambles recite “A composition for activating a T cell with an antigenic peptide specific for said T cell”; thus the composition as a whole must possess the functional property of activating T cells.  A prerequisite for this is that the peptide/MHC portions of the pMHC protein must possess the functional property of binding to each other, and when so bound, the pMHC complex protein must possess the functional property of binding to a T cell receptor (TCR) on a cognate T cell and activating it.  

The cognate peptide and MHC portions of the claimed composition do not have a structure/function relationship based upon the primary sequences of either said portions, peptide and MHC.  In the face of an extremely large and functionally diverse genus of MHC proteins and the extremely large and functionally diverse genus of artificial or natural repertoires of peptides that can bind to a particular MHC protein, there is no evidence of record for a representative number of species therefore.  In addition the antigenic peptide when bound to a cognate MHC protein (p/MHC), must possess the functional property of binding to and activating a cognate T cell restricted to a particular cognate p/MHC combination.  There is also no structure/function relationship between the amino acid sequence of a peptide and its ability (when bound to a cognate MHC protein) to bind to a TCR on a T cell and for the complex thereof to activate the T cell.

With regard to the claimed composition in general: 

The specification discloses that the invention relates to tunable and scalable protein assemblies (TSPAs) for improved T cell activation, through the pMHC ligand for a particular T cell, and providing control of the spatial organization of T cell activating ligands (para spanning pages 20-21).  

The specification discloses that T cells recognize disease causing agents such as cancer cells or pathogens by binding antigenic peptides that are associated with MHC in pMHC complexes via surface expressed TCRs.  The specification discloses that the MHC proteins are very diverse as a result of being polygenic (encoded by multiple genes in each person), codominant (expressed from both alleles of a gene), and highly polymorphic (having genetic variation among people).  In addition, tumor-associated antigenic peptides are highly heterogeneous and dynamic in the process of tumor progression, as well as during tumor regression after immunotherapy (para spanning pages 21-22).  

The art also recognizes these points.

As pertains to the peptide portion, the genus of peptides is extremely large and structurally diverse.  The peptide may be from any protein in the universe of proteins, artificial or natural (e.g., autoantigen, viral, bacterial, fungal, protozoan, or cancer antigen proteins for a natural protein repertoire), and wherein the proteins are neoantigens that are not shared between individual, the genus is virtually unlimited.  The following references evidence the size of the genus of proteins from various natural pathogen repertoires:

Evidentiary reference Ali-Khan et al (Curr. Prot. Prot. Sci. 2002, 22.1.1-22.1.19, Suppl. 30, John Wiley & Sons, Inc., of record) teaches that most prokaryotes have unique proteins ranging from about 1,000 to about 4,500 in number, while yeast, the simplest eukaryote, has over 6,000 proteins.  For example, this constitutes over 10,000 potential proteins from which epitopes can derive from just one bacterium or yeast species that infects a human subject.  

Evidentiary reference Woolhouse et al (Phil. Trans. R. Soc. B, 2012, 367: 2864-2871, of record) teaches that there are 219 virus species that are known to be able to infect humans, but there are still a substantial pool of undiscovered human virus species (see entire reference, especially abstract and introduction).  

Repana et al (Genome Biol. 2019 20: 1-12, of record) teaches that there are at least 2,372 cancer genes, including from at least 119 cancer types from 31 primary anatomical sites or pan-cancer studies from approximately, 35,000 cancer donors.

Evidentiary reference Schumacher and Schreiber (Science, 2015, 348: 69-74, of record) teaches that tumor epitopes can be derived from nonmutated proteins to which T cell tolerance is incomplete, for instance, because of their restricted tissue expression pattern, while a second class of tumor epitopes are peptides that are entirely absent from the normal human genome (the so-called neoantigens).  As pertains to a large group of human tumors without a viral etiology, such neo-epitopes are solely created by tumor-specific DNA alterations that result in the formation of novel protein sequences (and subsequences that are peptide epitopes).  For virus-associated tumors, epitopes derived from viral open reading frames also contribute to the pool of neoantigens.  Said reference teaches that experimental protocols must be employed in different human individuals (as well as within the same individuals over time) to determine MHC-binding peptide epitopes from mutated sequences that are expressed on tumors.  

As pertains to the cognate MHC portion, the art recognizes that the genus of MHC molecules is large and structurally diverse, with largely non-overlapping peptide binding specificities, i.e., a peptide that binds to one particular MHC molecule will not bind to another (in particular for MHC class I).

Evidentiary reference HLA Nomenclature (2015, of record) teaches that there are over 9,500 different HLA-class I molecules (see entire reference, especially HLA class I section under “Gene” “A”).   These HLA molecules are human MHC  molecules, although the instant claims are not constrained to encompass only human MHC molecules. One of skill in the art was aware that HLA class I molecules are extremely polymorphic, and the polymorphisms primarily reside in the area of the peptide binding groove formed by the alpha 1 and alpha 2 domains of the HLA class I heavy chain [as is evidenced by Liu et al (MHC Complex: Interaction with Peptides. IN: eLS. John Wiley & Sons, Ltd: Chichester, DOI: 10.1002/9780470015902.a0000922.pub2, 2011, pages 1-12, see entire reference, e.g., Overall Structure and Peptide Binding Groove sections, of record).  

These said points are applicable to the lack of a representative number of species of cognate peptide/MHC pairs.
The art also recognizes that there is no structure/function relationship between the primary amino acid sequence of a peptide and the particular MHC molecule to which it binds.  In order to determine the cognate peptide/MHC pairs, one of skill in the art must employ a method of discovery to determine them, either by directly isolating them for natural pairs, or by testing peptides to ensure that they bind to a particular MHC molecule.  This is true even if a binding prediction algorithm is applied.  A predicted peptide must still be experimentally verified to determine if it binds to a particular MHC molecule.  Even if this were not so, peptide binding algorithms are not available for the breadth of the MHC molecules encompassed by the claims and still would constitute a method of discovery to be applied.  
Evidentiary reference Wieczorek et al (Front. Immunol. 2017, volume 8, article 292: 1-16, of record) teaches that the groove in between the 1 and 2 domains helices of MHC class I molecules accommodates peptides based on the formation of a set of conserved hydrogen bonds between the side chains of the MHC molecule and the backbone of the peptide and the occupation of defined pockets by peptide side chain anchor residues. Wieczorek et al teach that the type of interactions of individual peptide side chains with the MHC depend upon the geometry, charge distribution and hydrophobicity of the peptide binding groove. Wieczorek et al teach that prediction of peptide binding based upon bioinformatics algorithms (i.e., in silico predictions) yield false positive results.
                                      
With regard to the ability of a particular peptide/MHC complex to bind to a TCR on a T cell and activate the cell, the art recognizes that neither the primary amino sequence of the peptide, nor the identity of the MHC molecule, are sufficient to determine if a T cell will bind to a peptide/MHC complex as a prerequisite to potentially being activated.

Evidentiary reference Singh et al (J. Immunol. 2017, 199: 2203-2213) teaches:  “Binding specificity arises from the structural and physicochemical “fit” between a receptor and its ligand. In theory, structure can be used to rationalize, or even predict, TCR binding specificity.  The concept of structural fit, however, is elusive and not easily quantified from structures.  Just as tissue microenvironments influence cellular states, structural environments impact interatomic interactions, both attractive and repulsive.  Some interactions operate at long ranges, outside of what might traditionally be viewed as a receptor-ligand interface.  Motion, which can strongly influence how two molecules interact, is poorly gauged from structures.  Structures themselves are the results of experiments with noise and error.”  
 
Evidentiary reference Singh et al further teach “The binding specificity of the TCR is one of the key factors that contribute to specificity in T cell-mediated immunity.  Structural and biochemical investigations have profoundly influenced our understanding of the determinants of TCR specificity.  A key finding is the inability to ascribe specificity [of binding] to TCR hypervariable loops or the peptide alone: rather, the composite pMHC surface and the juxtaposition of various loops of the TCR force us to consider the interface in its entirety.  This includes examining the connectedness between the various components, such as peptide and MHC or hypervariable and germline loops.”  

Although one of skill in the art could employ methods of discovery to determine cognate peptide/MHC pairs and which such complexes bind to a TCR on a cognate T cell as a prerequisite to activating said cognate T cell and determining if the peptide/MHC pairs activate cognate T cells:
	
“Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

As such, artisans would reasonably conclude that Applicant was not in possession of the genus of all such p/MHC pairs comprised in the claimed composition at the time the instant application was filed and therefore logically could not have been in possession of the full breadth of the claimed composition at the time the instant invention was filed. 

Applicant is also reminded that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 7/21/22 on pages 7-8 at section 2.1

Applicant argues that with respect to the pMHC protein recited in the claims, the claims are supported because Applicant knows how to make them by making MHC class I/peptide “fusions” with conditional peptide ligands [i.e., UV exchangeable or Ii peptide] and exchanging in a MHC binding peptide of interest, whereby the conditional peptide ligand is exchanged out.  

However, the method for making a pMHC complex does not provide adequate written description for the identity of the cognate peptide/MHC pairs that have binding affinity for each other, nor for the said peptide/MHC pairs that possess the functional property of binding to a cognate TCR on a T cell and activating said cognate T cell.  Applicant is reminded that MHC is an extremely large and structurally diverse genus of proteins, the peptides from which MHC binding peptides derive (for natural repertoires, not to mention non-natural repertoires) can be from any protein including neoantigens that are not shared amongst individuals and are not known until they are discovered, there is no structure function relationship for the primary amino acid sequence of a peptide and the functional property of binding to a particular MHC molecule, nor is there a structure function relationship for the identity of the peptide/MHC pair that possessing the functional properties of binding to a T cell receptor (TCR) on a cognate T cell and activating said T cell.

6.  Claims 1-11, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Changes to this rejection are necessitated by Applicant’s amendment filed 7/21/22.

The specification does not disclose how to make and/or use the instant invention, 
a composition for activating a T cell with an antigenic peptide specific for said T cell, the composition comprising:
     a) a primary anchor protein comprising a first anchor subunit;
     b) a dock protein comprising
      	1) a first dock subunit that is an orthogonal binding partner of the first anchor subunit; and
	2) a second dock subunit; and
     c) a pMHC protein comprising said antigenic peptide and a second anchor subunit that is an orthogonal binding partner of the second dock subunit; and
including the limitations recited in the dependent claims, or the composition of claim 8 and its dependent claims 9-11.

Applicant’s elected species of primary anchor protein that is a fusion protein comprising a protein sequence for cell surface display of the primary anchor protein comprising a V5 epitope tag, a dock protein comprising a histidine tag and an epitope tag that is c-myc, a pMHC protein comprising a histidine tag, and the costimulatory protein is CD80).

The specification has not enabled the breadth of the claimed invention because: (1) the claims (with the exception of dependent claim 12) encompass a soluble composition wherein the scaffold comprises the recited proteins, and wherein it is unpredictable that the soluble protein comprising one pMHC protein (or a suboptimal number and density and arrangement thereof) can activate a T cell (there is no recitation in any of the claims except claim 12 that the composition is actually disposed on a cell or other solid support, even for the claims that recite a yeast mating protein or yeast Aga2p) (claims 3 and 4), and it is unpredictable that a soluble composition and with only one or less than an optimal number of pMHC can activate a T cell,  (2) claims 1-7 encompass a composition that does not comprise a costimulatory molecule or an adhesion molecule, wherein it is unpredictable that the composition will activate T cells. 

The state of the art is such that it is unpredictable in the absence of appropriate evidence whether the claimed composition can be made and/or used for its recited purpose in activating T cells without undue experimentation.    

With regard to the claimed composition in general: 

The specification discloses that in addition to pMHC, an array of stimuli has been shown to produce a productive T cell activation; for example, the costimulatory protein CD80 and the adhesion protein ICAM1 are amongst the best characterized stimuli to produce a productive T cell activation; however, additional embodiments comprise use of T cell activating ligands CD40, CD86, ICOSL, GITRL, OX40L, “etc”, indicating a non-limiting list of such ligands that may be included in the composition (page 55 at lines 19-23).

The specification discloses that the invention relates to tunable and scalable protein assemblies (TSPAs) for improved T cell activation, through the pMHC ligand for a particular T cell, and providing control of the spatial organization of T cell activating ligands, and pointing to Figure 1B (para spanning pages 20-21).  

Figure 1B depicts the tunable and scalable protein assemblies disposed on a yeast cell surface.

Applicant’s working examples of tunable and scalable protein assemblies (TSPAs) are all disposed on a solid surface that is a cell.

The examples in the specification involve making recombinant HLA-A*0201 or HLA-B*0702 (two human MHC class I molecules) and refolding it with one of an already known CD8+T cell epitope peptide, or making a human MHC class II recombinant protein and complexing it with a known CD4+ T cell epitope peptide.  The p/MHC II were disposed on a protein scaffold using anchor subunit-dock subunits, i.e., HLA-DR1-peptide anchor subunit a6 fusion proteins were loaded on yeast cells displaying a (d6)3 scaffold engineered for protein display (Example 3).  The specification discloses that the scaffolds are assembled on a yeast cell surface (page 55 at lines 16-17, page 58 at lines 12-13 and 22-24, page 60 at lines 20-21).

The specification further discloses that these expanded T cells are tested for exhibition of cytotoxicity towards in vitro cultured cancer cell lines, then further evaluated for tumor regression using murine models of a particular disease (page 53 at lines 12-26).  The specification discloses that the activated T cells can then be adoptively transferred into a subject (page 53 at lines 31-34).  

Evidentiary reference Smith et al (ACS Synth. Biol. 5/7/18, 7: 1629-1639, which lists the instant inventors amongst the authors, of record) teaches a composition that comprises an artificial antigen presentation platform based on a protein scaffold-directed assembly that allows fine control over the spatial and stoichiometric organization of T cell ligands on a 3D yeast cell surface.  Smith et al further teach that the T cell activation threshold on a 3D surface is determined by the overall pMHC surface density, but when ICAM-1 intercellular adhesion molecule was co-assembled with the pMHC  with a particular percent presentation ratio, it enhanced antigen recognition sensitivity (i.e., it lowered the T cell activation threshold).  Smith et al teach that this technology is transferrable to acellular surfaces, but does not exemplify or expound on this teaching (abstract, and last para of reference).  Smith et al teach that the C-terminus of the pMHC II alpha chain was fused to a dockerin domain from C. thermocellum bacterium which specifically associates with the corresponding cohesion domains (Coh1-Coh5) from the same bacterium and expressed as yeast-surface displayed, Aga2-fusion cohesion scaffolds (Fig. 1 and legend).  Smith et al teach that the composition was disposed on a cell by means of encoding nucleic acid molecules, i.e., through transfection of plasmid-encoded Aga2-fusion protein and subsequent pMHC loading after protein induction (materials and methods).  Smith et al teach that the fusion of the dockerin to pMHC does not significantly change the affinity of the cohesin-dockerin interaction (last sentence at col. 1 on page 1631). See entire reference.

Thus, the evidentiary reference teaches that the protein scaffold composition must be disposed on a three dimensional surface such as a cell.  Although the said reference teaches that this technology is transferrable to acellular surfaces, there is no recitation in the claims (except for claim 12 which recites that the primary anchor protein is expressed by a cell) for this said critical component of a three dimensional surface, cellular or acellular (and the specification does not appear to provide support for acellular disposition), as this critical component with the proteins disposed thereon in particular amounts and configurations are what is required for the recited intended use of “for activating a T cell”.   

There is insufficient guidance in the specification as to how to make and/or use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

Applicant’s arguments have been fully considered but are not persuasive.

Applicant’s said arguments are of record in the amendment and response filed 7/21/22 on page 8 at section 2.2.

Applicant’s arguments are directed at how to exchange in peptides of interest in place of UV conditional peptide ligands in the peptide/MHC complexes. However, this argument is off-point as pertains to the instant rejection.  Applicant further argues that newly added claims 32 and 33 recite a T cell activating ligand and a co-stimulatory protein, respectively.  However, this argument is not persuasive because it is unpredictable that the composition can activate a T cell without being disposed on a solid surface such as a cell, as is enunciated in the instant rejection.  As is also enunciated in the instant rejection, the specification does not appear to provide support for an acellular solid support.  In any case, the only claim that recites that the primary anchor protein is expressed by a cell is instant dependent claim 12.  

7.  Applicant’s amendment filed 7/21/22 has overcome the prior rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant has deleted the recitation of 4-1BBL, which is a duplicate designation for CD30L.

8.  Applicant’s amendment filed 7/21/22 has overcome the prior rejection of claim 1 under 35 U.S.C. 102(a)(i) as being anticipated by Fairhead et al (JACS, 2014, 136: 12355-12363, of record).  

Applicant has amended the base claims to recite species of dock and anchor subunits that the art reference does not teach.  

9.  No claim is allowed.

10.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644